ETF Series Solutions 615 East Michigan Street | Milwaukee, Wisconsin 53202 January 22, 2016 VIA EDGAR TRANSMISSION Deepak Pai U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: ETF Series Solutions (the “Trust”) and Destra Capital Advisors LLC (the “Adviser”) et al. File No. 812-14316 Dear Mr. Pai: The Trust and the Adviser filed an application for an order (file no. 812-14316) under Sections 6(c), 12(d)(1)(J), and 17(b) of the Investment Company Act of 1940 (the “Act”) on May 23, 2014 and an amended and restated application on October10, 2014 (together, the “Application”). The Trust and the Adviser hereby respectfully request that the Application be withdrawn and that the U.S. Securities and Exchange Commission take no further action with respect thereto. If you have any questions regarding the above responses, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President and Secretary
